DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE filed on 04/04/22 is acknowledged. 

Status of Claims
Claims 1, 5-8, 11, 15, 16 and 20-29 are pending. 
In the Amendment filed on 03/03/22, claims 1, 8, 11 and 16 were amended, claim 10 was cancelled, and no claims were added (claims 2-4, 9, 12-14 and 17-19 were cancelled in a previous paper).
Claims 1, 5-8, 11, 15, 16 and 20-29 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/22 has been entered.

Response to Arguments
Regarding the objections to the drawings
The objections to the drawings have been withdrawn in view of Applicant's replacement drawings filed.  
Regarding the rejections under 35 U.S.C. 112:
The previous rejections under 35 U.S.C. 112 have been withdrawn in view of Applicant's claim amendments. Applicant's attention is directed to the instant rejections. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Applicant's arguments are largely identical verbatim with those presented in the previous response.
Below are responses to the portions of Applicant's arguments that are new relative to the previous response: 
Response, p. 14, last paragraph: The claims are not rejected as mathematical concepts or mental processes. Applicant's assertion that the claims are not certain methods of organizing human activity merely references an entire corpus of examples from the USPTO's Guidance and as such is in effect a conclusory statement. 
Response, p. 15, last paragraph: The Office respectfully disagrees with Applicant's categorization of Sadaghiani. Sadaghiani teaches not only using models separately but also using an ensemble of models together to determine relative likelihoods of fraud among different fraud types ("combined relative comparison for a given event as to which type of fraud … is most likely"). See Sadaghiani, 10:46-49, 10:60-63; 12:58-13:02, 13:03-27; 14:51-56, 15:13-17. Moreover, Kramme is newly cited as teaching the claimed subject matter in question. Therefore, in any event, Applicant's claims are not seen as an improvement.
Response, p. 16, paragraph 1: The subject matter newly added to the claims in the instant amendments is simply a narrowing of the abstract idea; specifically, it amounts to adding a limited particularization or nuance to the nature of the likelihood outputs.
Response, p. 16, paragraph 2: The alleged improvement relative to Sadaghiani has been addressed above. 
Response, p. 17, paragraph 3: The assertion that the subject matter newly added to the claims is not well-understood, routine or conventional is a conclusory statement. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art currently being used in the rejection. 

Examiner's Comments
Not Positively Recited
Claim 11 recites:
"receiving … a payment card used to initiate the transaction, …"
"generating … the historical transaction records occurring during a period of time prior to the subject payment transaction;"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 11, 15, 16 and 20-29 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1, 11 and 16 are directed to a "multi-class fraudulent classification computer system," method, and non-transitory computer-readable storage medium.
Claims 1, 11 and 16 are directed to the abstract idea of "using transaction velocity data, identifying/classifying a payment transaction as fraudulent or not, and if fraudulent, as a specific type of fraud" (see specification 0012-0020) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 11 and 16 recite "retrieving … a plurality of transaction records, each transaction record associated with a corresponding one of a plurality of historical transactions and including a transaction classification identifier, a merchant identifier, and a transaction amount, wherein the transaction classification identifier is associated with a transaction type assigned to the historical transaction from among a plurality of transaction types, the plurality of transactions types including a genuine type and at least two fraudulent types; generating, from the retrieved plurality of transaction records for subject transactions of the plurality of transactions, a transaction velocity by one of counting or summing a parameter of the historical transaction records occurring during a period of time prior to the subject payment transaction; … receiving an input transaction velocity for an input transaction and output a score for each of the plurality of transaction types, the score for each of the plurality of transaction types indicating a relative likelihood that the input transaction is of the transaction type, wherein the scores output … for each input transaction sum to unity across the plurality of transaction types; receiving a current transaction request message associated with a current payment transaction, the current transaction request message including an account identifier of a payment card used to initiate the transaction, a merchant identifier of the merchant and a transaction amount for the current payment transaction; determining a current transaction velocity relative to a transaction time of the current payment transaction;… inputting the current transaction velocity … and obtaining an output comprising, for each of the plurality of transaction types, the score for each transaction type indicating the relative likelihood that the current payment transaction is of the transaction type; identifying, based on the output, a most likely transaction type for the current payment transaction; and generating a transaction classification message for the current payment transaction, the transaction classification message including the identified most likely transaction type and the score associated with the identified most likely transaction type." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "at least one processor," "memory," "database," "generating … model training data …," " training, using the model training data and a machine learning algorithm, a … model to receive an input … and output …, and "applying the trained … model …" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of using transaction velocity data, identifying/classifying a payment transaction as fraudulent or not, and if fraudulent, as a specific type of fraud, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of using transaction velocity data, identifying/classifying a payment transaction as fraudulent or not, and if fraudulent, as a specific type of fraud, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 11 and 16 are not patent eligible.
Dependent claims 5-8, 15 and 20-29 describe additional operations of or related to the abstract idea (claims 5, 7, 15 and 20), generic computer elements (claims 5, 7, 15 and 20), and/or further detail of the data/abstract elements/operations (current transaction request message, transaction classification message, transaction types, determining transaction velocity) (claims 6, 8, 20-29). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 11, 15, 16 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis 
Claims 1, 11 and 16 recite "generate … the historical transaction records occurring during a period of time prior to the subject payment transaction." The underlined portions of the recitation lack antecedent basis.
Claims 5-8, 15 and 20-29 are rejected by virtue of their dependency from a rejected claim.

Unclear Scope 
Claims 1, 11 and 16 recite "generate … the historical transaction records occurring during a period of time prior to the subject payment transaction." A "record" is not the kind of thing that "occurs"; rather, an "event" "occurs." Accordingly, it is not clear what is meant by "… historical records occurring …." 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 5-8, 15 and 20-29 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 11, 15, 16, 20, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme et al. (U.S. Patent No. 10,832,248), hereafter Kramme, in view of Chamaraju et al. (U.S. Patent Application Publication No. 2020/0004957 A1), hereafter Chamaraju.

Regarding Claims 1, 11 and 16
Kramme teaches:
at least one processor and a memory in communication with the at least one processor, the memory comprising computer-executable instructions stored therein, the computer-executable instructions being executable to cause the at least one processor to: (Fig. 10, 46:18-48:36)
retrieve (10:6-20), from a historical transaction database (Fig. 1, 30, 7:29), a plurality of transaction records (7:32, 13:19), each transaction record associated with a corresponding one of a plurality of historical transactions and including a transaction classification identifier (13:40-52 label; see also 15:7-11, 20:51-62), a merchant identifier (7:33, 13:22-23), and a transaction amount (7:33, 13:19), wherein the transaction classification identifier is associated with a transaction type assigned to the historical transaction from among a plurality of transaction types, the plurality of transactions types including a genuine type (13:42-43 "no fraud") and at least two fraudulent types (13:43-44 "type or class of fraud (e.g., "counterfeiting," "lost or stolen card use," etc.)") (13:40-52); 
generate, from the retrieved plurality of transaction records for subject transactions of the plurality of transactions, a transaction velocity (e.g., 30:22-26, Fig. 4C, 248) by one of counting or summing a parameter of the historical transaction records occurring during a period of time prior to the subject payment transaction (30:22-43); (external data collection unit retrieves velocity data from account data 150 from account database 30 and provides it to ML rules generator 40 in order for ML rules generator 40 to generate rules, see 10:6-20, and ML rules generator 40 generates rules using skimming factors 248, which are based on the retrieved velocity data, and include a transaction velocity generated from the velocity data, see 29:12-46, 30:22-43)
generate, from the retrieved plurality of transaction records, model training data for the subject transactions of the plurality of transactions, wherein the model training data comprises, for each subject transaction, the transaction type and  the generated transaction velocity; (retrieval of transaction data and velocity data to ML rules generator for generating rules is deemed to teach "generation" of the model training data, see explanation at previous step, above; 10:6-20, 29:12-46, 30:22-43)
train, using the model training data and a machine learning algorithm, a multi-class fraud prediction model (9:51-10:5) to receive an input transaction velocity (29:12-46, 30:22-43) for an input transaction and output a score for each of the plurality of transaction types, the score for each of the plurality of transaction types indicating a relative likelihood that the input transaction is of the transaction type, … (30:44-31:6); 
receive a current transaction request message associated with a current payment transaction (29:13-27 "the event at issue is a financial transaction involving a debit or credit card"; 18:60-19:7 "ongoing, real-time, or batch processing"; 14:33-53; 1:43-59 invention is for detecting/classifying fraud in particular financial/credit card transactions), the current transaction request message including an account identifier of a payment card used to initiate the transaction, a merchant identifier of the merchant and a transaction amount (44:30-43) for the current payment transaction; (Fig. 2, 90, 14:33-53, Fig. 3C, 150, 19:65-20:14; 44:30-43: "The fraud alert or confirmation may specify the transaction at issue, … an identifier of the account …, dollar amount, merchant name, etc." -- this indicates that the received transaction included this information) 
determine a current transaction velocity relative to a transaction time of the current payment transaction; (29:12-46, 30:22-43, Fig. 4C, 248; see explanation at first "generate" step, above) 
apply the trained multi-class fraud prediction model to the current transaction comprising inputting the current transaction velocity (29:12-46, 30:22-43) to the trained multi-class fraud prediction model and obtaining an output comprising, for each of the plurality of transaction types, the score (30:44-31:6) for each transaction type indicating the relative likelihood that the current payment transaction is of the transaction type; (Fig. 2, 86, 14:33-53, Fig. 3C, 146, 19:65-20:14, 30:44-31:6)
identify, based on the output, a most likely transaction type for the current payment transaction; and (Fig. 2, 94, 14:54-15:11, Fig. 3C, 152, 156, 20:15-46, 30:44-31:6)
generate a transaction classification message (e.g., 20:15; also 45:51-63, 12:35-53, 7:22-29 FAMS can be issuer) for the current payment transaction, the transaction classification message including the identified most likely transaction type and the score (30:44-31:6) associated with the identified most likely transaction type. (Fig. 2, 94, 14:54-15:11, Fig. 3C, 152, 156, 20:15-46, 12:35-53)
Kramme teaches outputting normalized scores, probabilities, and/or other measures of likelihood of fraud, for each fraud classification/category (type), but does not explicitly disclose summing the scores to unity. However, Chamaraju teaches:
… wherein the scores output by the model for each input transaction sum to unity across the plurality of transaction types; (0014-0024, 0042-0043, 0047, 0050-0052, 0056)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein these teachings of Chamaraju, because Chamaraju teaches a convenient and user-friendly way of normalizing relative likelihoods/probabilities (of different fraud types) among various possibilities (of fraud types), so that the combination would facilitate speed and accuracy in fraud determinations, see Chamaraju, citations given above, and because Kramme already teaches normalizing such likelihoods/probabilities, so that Chamaraju's teachings are consistent with Kramme's approach, see Kramme, 1:57-60, 30:60-31:6. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 5, 15 and 20 
Kramme in view of Chamaraju teaches the limitations of base claims 1, 11 and 16 as set forth above. Kramme further teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to transmit the transaction classification message to an issuer of the payment card used to initiate the current payment transaction. (44:30-43, 45:51-63, 12:35-53, 7:22-29 FAMS can be issuer)

Regarding Claim 8 
Kramme in view of Chamaraju teaches the limitations of base claim 1 as set forth above. Kramme further teaches:
wherein the transaction classification message (e.g., 20:15; also 45:51-63, 12:35-53, 7:22-29 FAMS can be issuer) includes a reason code, wherein the reason code is associated with the transaction type identified by the most likely transaction type. (Fig. 6, 324, Fig. 7, 348)
Although Kramme teaches determining a reason (Fig. 6, 324, Fig. 7, 348) in a slightly different context than that of generating a transaction classification message, Kramme 12:35-53 teaches providing notifications generally and is deemed to apply generally to, or to be combinable with (see 59:19-28), the remainder of Kramme's disclosure. Alternatively, it would be obvious to combine these embodiments of Kramme, in view of 59:19-28 and as the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 21, 24 and 27 
Kramme in view of Chamaraju teaches the limitations of base claims 1, 11 and 16 as set forth above. Kramme further teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to: determine the current transaction velocity relative to the transaction time of the current payment transaction by determining a number of transactions occurring with the merchant prior to the transaction time. (30:22-26, Fig. 4C, 248)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme et al. (U.S. Patent No. 10,832,248), hereafter Kramme, in view of Chamaraju et al. (U.S. Patent Application Publication No. 2020/0004957 A1), hereafter Chamaraju, and further in view of Scragg (U.S. Patent Application Publication No. 2011/0016052 A1).

Regarding Claim 6 
Kramme in view of Chamaraju teaches the limitations of base claim 1 as set forth above. Kramme in view of Chamaraju does not explicitly disclose but Scragg teaches:
wherein the current transaction request message is a real-time authorization request message. (0009-0010, 0030, see also 0038-0048, 0059-0064)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein these teachings of Scragg, because Kramme teaches real-time fraud analysis of transactions (see 29:13-27; 18:60-19:7; 14:33-53; 1:43-59) and thus implies the use of real-time authorization request messages, and Scragg's teachings explicitly facilitate real-time fraud analysis of transactions, see Scragg, citations given above, Kramme, citations given here. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 7 
Kramme in view of Chamaraju and Scragg teaches the limitations of base claim 1 and intervening claim 6 as set forth above. Scragg further teaches:
wherein the computer-executable instructions being executable to further cause the at least one processor to append the transaction classification message to the real-time authorization request message. (0030, see also 0009-0010, 0059)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein these teachings of Scragg, because Kramme teaches real-time fraud analysis of transactions (see 29:13-27; 18:60-19:7; 14:33-53; 1:43-59) and thus implies the performing fraud analysis in association with transaction processing, and Scragg's teachings explicitly facilitate real-time fraud analysis of transactions by teaching the performance of fraud analysis in association with transaction processing, and thus are consistent with Kramme's approach, see Scragg, citations given above, Kramme, citations given here. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Claims 22, 23, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme et al. (U.S. Patent No. 10,832,248), hereafter Kramme, in view of Chamaraju et al. (U.S. Patent Application Publication No. 2020/0004957 A1), hereafter Chamaraju, and further in view of Bejar (U.S. Patent Application Publication No. 2007/0038674 A1).

Regarding Claims 22, 25 and 28 
Kramme in view of Chamaraju teaches the limitations of base claims 1, 11 and 16 as set forth above. 
Kramme teaches using transaction velocity in fraud determination/classification but Kramme in view of Chamaraju does not explicitly disclose the following specific kind of transaction velocity. However, Bejar teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to: determine the current transaction velocity relative to the transaction time of the current payment transaction by determining an average transaction amount for a plurality of transactions occurring over a period of time prior to the transaction time. (0057-0063)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein Bejar's teachings regarding average transaction amount, because this transaction data is a known factor relevant for assessing likelihood of fraud and hence incorporating it into Kramme would render Kramme's invention more comprehensive and accurate in detecting and preventing fraud, see Bejar, 0063. Accordingly, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 23, 26 and 29
Kramme in view of Chamaraju teaches the limitations of base claims 1, 11 and 16 as set forth above. 
Kramme teaches using transaction velocity in fraud determination/classification but Kramme in view of Chamaraju does not explicitly disclose the following specific kind of transaction velocity. However, Bejar teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to: determine the current transaction velocity relative to the transaction time of the current payment transaction by determining a number of account numbers within a range of account numbers for a plurality of transactions occurring over a period of time prior to the transaction time. (0034, 0057-0063)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein Bejar's teachings regarding tracking transaction data for a given BIN number, because this transaction data is a known factor relevant for assessing likelihood of fraud and hence incorporating it into Kramme would render Kramme's invention more comprehensive and accurate in detecting and preventing fraud, see Bejar, 0063. Accordingly, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, at least Subramanian, Piel, Gray, Riffert and Kalyan teach, inter alia, identifying different kinds of fraud. The remaining references cited but not applied in the instant Office Action teach comparable fraud detection systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692